Citation Nr: 1814170	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  13-09 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a heart disorder, to include ischemic heart disease due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Jeannette Keller, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Freeman, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Army from August 1966 to May 1968, including service in Vietnam.  His awards and decorations included the Vietnam Service Medal and the Vietnam Campaign Medal. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO).  

This claim was previously remanded in December 2015 for further development.

In July 2015, the Veteran testified before a Veterans Law Judge (VLJ) at a video conference hearing.  A copy of the transcript has been associated with the claims file.  In December 2017, the Veteran was notified that the VLJ who conducted the July 2015 hearing was no longer employed by the Board, and that the Veteran had the right to request another Board hearing.  However, the Veteran declined another Board hearing.   


FINDING OF FACT

The evidence of record does not establish that the Veteran has a diagnosis of ischemic heart disease, and the record does not reflect any complaints, findings, or treatment for a heart condition during the Veteran's period of service, or within one year of discharge from service.


CONCLUSION OF LAW

The criteria for service connection for a heart disability, to include ischemic heart disease, have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his heart condition is due to his active military service.  

Service connection may be granted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in or aggravated by active military service.  See 38 U.S.C. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, the law provides that if a Veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; chronic lymphocytic leukemia; multiple myeloma; non-Hodgkin's lymphoma; early onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); ischemic heart disease; Parkinson's disease; hairy cell leukemia; and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309 (e).

For the purposes of § 3.307, the term "herbicide agent" means a chemical in a herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307 (a)(6)(i). 
The diseases listed at 38 C.F.R. § 3.309 (e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307 (a)(6)(ii).

A veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975 is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307.  The presumption requires that a veteran have actually been present on the landmass or the inland waters of Vietnam.  Haas v. Peake, 525 F.3d 1168 (2008); VAOPGCPREC 27-97.

The Veteran asserts that he has ischemic heart disease due to his exposure to herbicides.  He also contends generally that his heart condition is due to his military service.  As an initial matter, the Board finds that the Veteran did serve in Vietnam during the requisite period of time and is presumed to have been exposed to herbicides.

The Board finds that, although the Veteran has been exposed to herbicides, he does not have a disease subject to presumptive service connection for herbicide exposure.  "Ischemic heart disease" includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina.  38 C.F.R. 3.309 (e).  The evidence of record does not establish that the Veteran has a diagnosis of ischemic heart disease as defined by the regulations.  On VA examination in February 2017, the examiner did not find any ischemic heart disease.  Additionally an August 2011 VA DBQ examination revealed that the Veteran did not have a diagnosis of ischemic heart disease.  There is no other medical evidence to the contrary that provides a medical diagnosis of ischemic heart disease.  Moreover, the Veteran's currently diagnosed heart conditions are not listed for service connection under this presumption. Therefore, service connection on a presumptive basis due to herbicide exposure is not warranted.

Although the Veteran claims a heart disability due to exposure to herbicides, VA must explore all potential avenues for service connection.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (holding that a veteran is not precluded from establishing service connection with proof of actual direct causation).

Service treatment records are silent for complaint, diagnosis, or treatment of any heart condition.  

Post-service treatment records indicate the following diagnoses for the Veteran: sinus bradycardia, July 2008; heart murmur, October 2009; mild aortic stenosis, mild mitral valve and tricuspid regurgitation, July 2010; exertional angina, March 2011; and valvular disease, March 2011.  An August 2011 VA DBQ examination revealed chest tightness.  

The February 2017 VA examination noted prior diagnoses of heart block and valvular heart disease.  The examiner opined that the Veteran's aortic stenosis was not caused by ischemic heart disease or related to herbicide exposure.  The examiner noted that bicuspid aortic valve was a risk factor for this condition, as the valves more frequently become stiffened and calcified since they are subject to more flow forces than a trileaflet valve.  The examiner attributed the Veteran's enlarged heart as most likely due to the aortic stenosis.  Additionally, the examiner noted that the Veteran's tricuspid and mitral valve disorders also did not occur in service or have continual symptoms since service, as they occurred later in life, after decades of normal function.  The examiner noted that recent EKGs showed 1st degree atrioventricular (AV) block, which was not an ischemic condition, but a prolonging of the transmission of signal from the atrium to ventricles.  The examiner opined that 1st degree AV block is the mildest and is considered "benign."  Ultimately, the examiner concluded that the AV block had no direct connection to service as the condition arose quite recently.  The examiner also found that the medical records did not support diagnoses of angina or myocardial infarction.  

Although the Veteran has been diagnosed with various heart conditions, there is no evidence to establish the second element of an in-service incurrence.  As the criteria for service connection for a heart disability on a direct basis have not been met, further analysis under this theory of service connection is not warranted.  Additionally, the most probative evidence of record demonstrates that the Veteran's heart conditions arose more than 40 years after separation from service.  Accordingly, as the record does not establish that the Veteran incurred his heart disability within a year of separation from service, service connection on a presumptive basis due to being a chronic disease under 38 C.F.R. 3.309 (a) is also not warranted. 

The Board has considered the Veteran's lay statements regarding his heart condition and notes that the Veteran is certainly competent to report his own symptoms or matters within his personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, and 1376-77 (Fed. Cir. 2007).  However, without medical training, the Veteran has not demonstrated the competency to opine on matters requiring medical expertise, such as the etiology or natural progression of a heart condition.  See id.  As such, the Board assigns little probative weight to the Veteran's assertions that his heart condition resulted from his military service and herbicide exposure. 

The Board finds that the evidence does not support entitlement to service connection on a direct basis or on a presumptive basis due to herbicide exposure.
 
As the weight of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim. See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for a heart disorder, to include ischemic heart disease due to exposure to herbicides, is denied. 



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


